            Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 1 of 36




                                                        mj-29




telephone

    May 27, 2020                                    
            Baton Rouge, Louisiana
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 2 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 3 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 4 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 5 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 6 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 7 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 8 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 9 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 10 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 11 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 12 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 13 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 14 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 15 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 16 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 17 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 18 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 19 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 20 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 21 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 22 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 23 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 24 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 25 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 26 of 36




                                                 27th


 
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 27 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 28 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 29 of 36
Case 3:20-mj-00029-UNA   Document 1   05/27/20 Page 30 of 36
                             Case 3:20-mj-00029-UNA                Document 1        05/27/20 Page 31 of 36
$2 5HY 6HDUFKDQG6HL]XUH:DUUDQW



                                           81,7(' 67$7(6 ',675,&7 &2857
                                                                      IRUWKH
                                                            Middle District of Louisiana
                                                         BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  ,QWKH0DWWHURIWKH6HDUFKRI
              (Briefly describe the property to be searched
               or identify the person by name and address)                      &DVH1R      mj-29
              ,QIRUPDWLRQ $VVRFLDWHG ZLWK WKH $FFRXQW
       ³FRUH\SRZHOO#JPDLOFRP´ WKDW ,V 6WRUHG DW 3UHPLVHV
                    &RQWUROOHG E\ *RRJOH ,QF

                                                 6($5&+$1'6(,=85(:$55$17
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU
           $QDSSOLFDWLRQE\DIHGHUDOODZHQIRUFHPHQWRIILFHURUDQDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWVWKHVHDUFK
RIWKHIROORZLQJSHUVRQRUSURSHUW\ORFDWHGLQWKH                         1RUWKHUQ  'LVWULFWRI            &DOLIRUQLD
(identify the person or describe the property to be searched and give its location)

     7KH DFFRXQW LGHQWLILHG E\ ³FRUH\SRZHOO#JPDLOFRP´ ZKLFK LV VWRUHG DW SUHPLVHV RZQHG PDLQWDLQHG FRQWUROOHG RU
     RSHUDWHG E\ *RRJOH ,QF DV IXUWKHU GHVFULEHG LQ $WWDFKPHQW $




        ,ILQGWKDWWKHDIILGDYLW V RUDQ\UHFRUGHGWHVWLPRQ\HVWDEOLVKSUREDEOHFDXVHWRVHDUFKDQGVHL]HWKHSHUVRQRUSURSHUW\
GHVFULEHGDERYHDQGWKDWVXFKVHDUFKZLOOUHYHDO (identify the person or describe the property to be seized)
                                                               6HH $WWDFKPHQW %




         <28$5(&200$1'('WRH[HFXWHWKLVZDUUDQWRQRUEHIRUH             June 9, 2020                (not to exceed 14 days)
       x LQWKHGD\WLPHDPWRSP u DWDQ\WLPHLQWKHGD\RUQLJKWEHFDXVHJRRGFDXVHKDVEHHQHVWDEOLVKHG
       u

        8QOHVVGHOD\HGQRWLFHLVDXWKRUL]HGEHORZ\RXPXVWJLYHDFRS\RIWKHZDUUDQWDQGDUHFHLSWIRUWKHSURSHUW\WDNHQWRWKH
SHUVRQIURPZKRPRUIURPZKRVHSUHPLVHVWKHSURSHUW\ZDVWDNHQRUOHDYHWKHFRS\DQGUHFHLSWDWWKHSODFHZKHUHWKH
SURSHUW\ZDVWDNHQ
        7KHRIILFHUH[HFXWLQJWKLVZDUUDQWRUDQRIILFHUSUHVHQWGXULQJWKHH[HFXWLRQRIWKHZDUUDQWPXVWSUHSDUHDQLQYHQWRU\
DVUHTXLUHGE\ODZDQGSURPSWO\UHWXUQWKLVZDUUDQWDQGLQYHQWRU\WR                 +RQRUDEOH 6FRWW ' -RKQVRQ                 
                                                                                             (United States Magistrate Judge)

     u 3XUVXDQWWR86&D E ,ILQGWKDWLPPHGLDWHQRWLILFDWLRQPD\KDYHDQDGYHUVHUHVXOWOLVWHGLQ86&
  H[FHSWIRUGHOD\RIWULDO DQGDXWKRUL]HWKHRIILFHUH[HFXWLQJWKLVZDUUDQWWRGHOD\QRWLFHWRWKHSHUVRQZKRRUZKRVH
SURSHUW\ZLOOEHVHDUFKHGRUVHL]HG(check the appropriate box)
     u IRU         GD\V(not to exceed 30) u XQWLOWKHIDFWVMXVWLI\LQJWKHODWHUVSHFLILFGDWHRI                                   


'DWHDQGWLPHLVVXHG             May 27, 2020 at 3:34 PM                                          Judge’s signature

&LW\DQGVWDWH              %DWRQ 5RXJH /RXLVLDQD                                  +RQ 6FRWW ' -RKQVRQ 86 0DJLVWUDWH -XGJH
                                                                                                   Printed name and title
                              Case 3:20-mj-00029-UNA              Document 1      05/27/20 Page 32 of 36
$2 5HY 6HDUFKDQG6HL]XUH:DUUDQW 3DJH

                                                                    5HWXUQ
&DVH1R                                 'DWHDQGWLPHZDUUDQWH[HFXWHG        &RS\RIZDUUDQWDQGLQYHQWRU\OHIWZLWK
      mj-29
,QYHQWRU\PDGHLQWKHSUHVHQFHRI

,QYHQWRU\RIWKHSURSHUW\WDNHQDQGQDPHRIDQ\SHUVRQ V VHL]HG




                                                                 &HUWLILFDWLRQ


        ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQYHQWRU\LVFRUUHFWDQGZDVUHWXUQHGDORQJZLWKWKHRULJLQDOZDUUDQWWRWKH
GHVLJQDWHGMXGJH



'DWH
                                                                                        Executing officer’s signature


                                                                                           Printed name and title
          Case 3:20-mj-00029-UNA          Document 1      05/27/20 Page 33 of 36




                                     ATTACHMENT A

Property to Be Searched

       This warrant applies to information associated with the TARGET ACCOUNT identified

as “coreypowell78@gmail.com” which is stored at premises owned, maintained, controlled, or

operated by Google, Inc., an email provider that is headquartered at 1600 Amphitheatre

Parkway, in Mountain View, California.
            Case 3:20-mj-00029-UNA          Document 1       05/27/20 Page 34 of 36




                                          Attachment B

Particular Things to be Seized

I.     Information to be Disclosed By Google, Inc. (the “Provider”)

       To the extent that the information described in Attachment A is within the possession,

custody, or control of the Provider, including any records that have been deleted but are still

available to the Provider, the Provider is required to disclose the following information to the

government corresponding to the TARGET ACCOUNT listed in Attachment A:

       a.      The contents of all emails associated with the account from May 2014 to May

2016 including stored or preserved copies of emails sent to and from the account, draft emails,

the source and destination addresses associated with each email, the date and time at which each

email was sent, and the size and length of each email;

       b.      All records or other information regarding the identification of the account, to

include full name, physical address, telephone numbers and other identifiers, records of session

times and durations, the date on which the account was created, the length of service, the IP

address used to register the account, log-in IP addresses associated with session times and dates,

account status, alternative email addresses provided during registration, methods of connecting,

log files, and means and source of payment (including any credit or bank account number);

       c.      The types of service utilized;

       d.      All records or other information stored by an individual using the account,

including address books, contact and buddy lists, calendar data, pictures, and files; and

       e.      All records pertaining to communications between the Provider and any person

regarding the account, including contacts with support services and records of actions taken.
             Case 3:20-mj-00029-UNA         Document 1      05/27/20 Page 35 of 36




        Provider is hereby ordered to disclose the above information to the government within 14

days of service of this warrant.

II.     Information to Be Seized by the Government

        The information described above in Section I that constitutes evidence, fruits, and

instrumentalities of violations of Title 18, United States Code, Section 1343 (Wire Fraud), Title

18, United States Code, Section 1349 (Conspiracy to Commit Wire Fraud), Title 18, United

States Code, Section 642 (Theft of Government Funds), and Title 18, United States Code,

Section 1956 (Money Laundering) (collectively, “TARGET OFFENSES”), those violations

involving COREY POWELL from May 2014 to May 2016, including, for the TARGET

ACCOUNT listed in Attachment A, information pertaining to the following matters:

        a.      Organizational records, documents and filings related to The NELLA Foundation

(“NELLA”) or Sysco Food Distributors (“Sysco- Powell”);

        b.      Records relating to NELLA’s participation in the SFSP, including claims

submitted, meal count forms, agreements or contracts with LDOE, agreements or contracts with

SFSP vendors for supplies or food, correspondence with employees or others regarding the

SFSP;

        c.      Contracts, billing agreements, professional service agreements, or any other

companies or individuals involved in the provision of SFSP services or supplies;

        d.      Bills, invoices, claims for payment and supporting documentation evidencing

monies owed to individuals or entities involved in NELLA’s SFSP;

        e.      Communications regarding obtaining or using SFSP funds;

        f.      Communications about the provision of services at NELLA’s SFSP sites;

        g.      Communications about the SFSP or LDOE’s rules and regulations, complaints,
            Case 3:20-mj-00029-UNA          Document 1       05/27/20 Page 36 of 36




internal investigations, internal or external audits and investigations, compliance, and internal

policies and procedures;

       h.      Communications with LDOE or its contractors;

       i.      Communications about food or supply orders;

       j.      USDA or LDOE training materials, newsletters or publications;

       k.      Communications about marketing, recruiting, and sales techniques;

       l.      Communications about enrollment or the provision of SFSP services;

       m.      Communications with any financial institution regarding the deposit, transfer, or

withdrawal of SFSP funds;

       n.      Communications with any financial institution regarding any accounts held by

POWELL, NELLA, or Sysco-Powell;

       o.      Corporate, business and personal tax returns, including, without limitation, any

quarterly employment tax returns, withholding records, W-2s, and any Internal Revenue Service

Forms 1099.;

       p.      Documents consisting of, concerning or relating to current and former employees,

including, without limitation, personnel files, employee rosters, names, addresses, telephone

numbers, email addresses, time cards or similar records, expense reports, training information,

certification verification, salary and compensation information, disciplinary records, licensure

records, job applications, job descriptions, employment agreements and W-2 forms;

       q.      Receipt, transfer, or other disposition of proceeds; and

       r.      Information relating to who created, used or communicated with the account

regarding the offenses listed above, including records about their identities and whereabouts.
